            Case 4:20-cr-00258-KGB Document 27 Filed 07/23/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

UNITED STATES OF AMERICA                            )                        PLAINTIFF
                                                    )
v.                                                  )       No. 4:20CR00258 KGB
                                                    )
                                                    )
MARCUS DEWAYNE WALTON                               )                      DEFENDANT

            DEFENDANT’S UNOPPOSED MOTION FOR CONTINUANCE

       Mr. Marcus Walton, the Defendant, by and through his attorney, KenDrell D.

Collins, and for his Motion for Continuance, states:

       1.         This case is set for trial on Monday, August 23, 2021, at 9:30 a.m.

       2.         Defense counsel has received discovery in this case but will need additional

time to pursue additional pretrial matters and negotiations and, if necessary, prepare this

case for trial.

       3.         Under the 18 U.S.C. § 3161(h)(7)(B) factors, the requested continuance

serves the ends of justice and outweighs the interest in a speedy trial. The trial date is

approximately thirty-five (30) days away and failure to grant the continuance would deny

counsel reasonable time for effective preparations. Accordingly, a miscarriage of justice

would result in the absence of a continuance.

       4.         Defense counsel respectfully requests that the Court grant a continuance in

this case, and hereby certifies that this Motion is brought in good faith, and not for the

purpose of delay or any other improper purpose.




                                                1
            Case 4:20-cr-00258-KGB Document 27 Filed 07/23/21 Page 2 of 2




       5.       The United States has indicated there is no opposition to Defendant’s request

that this case be continued.

       WHEREFORE, Marcus Walton, the Defendant, respectfully requests that this Court

grant his Motion for Continuance and for all other just and appropriate relief.

                                                   Respectfully submitted,



                                                   LISA G. PETERS
                                                   FEDERAL DEFENDER


                                            By:   KenDrell D. Collins
                                                  Bar Number 2019040
                                                  Assistant Federal Defender
                                                  The Victory Building, Suite 490
                                                  1401 West Capitol Avenue
                                                  Little Rock, AR 72201
                                                  (501) 324-6113
                                                  E-mail: KenDrell_Collins@fd.org

                                           For:    Marcus Walton, Defendant




                                              2
